Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges and appreciates the amendment filed on March 2, 2021 including a new title which provides informative value in classifying and searching; and replacement drawings for Figures 1-13 obviating the previously held object.  Thank you.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by           Fink et al. (US 6,171,146).

With respect to Claim 1; Fink et al. discloses a panel mount connector for mounting in an aperture of a panel [Fig. 12], comprising: a housing 14 with an outer surface 20 and a     lip [at 26 – Fig. 1] on a front side of the housing 14, the lip extending beyond the outer surface [Fig. 8], the housing 14 having a rear side opposite the front side and defining a channel 22 that extends from the front side to the rear side; a terminal module 12 that is inserted into the channel from the rear side; and a secondary piece 52 that secures the terminal module 12 to the housing 14,  the secondary piece 52 is a locking post that is inserted into a plurality of housing apertures 50, 90 that are positioned near the rear side, the plurality of housing apertures 50, 90 being aligned in a side-to-side direction that is transverse to the channel [Figs. 2, 6]  which extends front side to rear side, the locking post 52 being inserted into the plurality of housing apertures 50, 90 in the side-to-side direction [Figs. 2, 6], the locking post 52, when inserted, having a blocking portion 84 that blocks  removal of the terminal module 12 from the channel 22,  the blocking portion 84 of the locking post 52 is positioned transverse to the channel [Fig. 2].  

With respect to Claim 4; Fink et al. discloses the terminal module 12 has a shoulder      [Fig. 8] that extends partially through the housing toward the outer surface [Fig. 8 - unmarked protrusion at the end of (72) RHS of 12].  

With respect to Claim 6; Fink et al. discloses the locking post 52 includes a latch 108 that secures the locking post 52 in the housing 14.

Response to Remarks
Applicant's arguments filed March 2, 2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire              THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833